      Case 1:17-cr-00034-JRH-BKE Document 329 Filed 11/29/18 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION

 UNITED STATES OF AMERICA                        )               Case 1:17-cr-00034
                                                 )
                                                 )
                         v.                      )
                                                 )
                                                 )
 REALITY LEIGH WINNER                            )

       MOTION TO RELINQUISH FUNDS TO THE REGISTRY OF THE COURT

       COMES NOW the United States of America (“Government”), by and through Bobby

L. Christine, United States Attorney for the Southern District of Georgia and the

undersigned Assistant United States Attorney, and respectfully moves the Court for an order

directing $4,147.19 in the Government’s possession to be deposited in the Registry of the

Court. In support thereof, the Government shows the following:

       1.         On August 23, 2018, this Honorable Court accepted Defendant’s guilty plea to

one count of unlawful retention and transmission of national defense information in violation

of 18 U.S.C. § 793 (e). (Doc. 324.)

       2.         Defendant’s plea agreement designated an assignment of compensation to the

United States for any compensation Defendant directly or indirectly receives for the

distribution of information relating to her investigation “or her prosecution, sentencing, or

incarceration in this matter.” (Doc. 324, ¶16). Said assignment encompasses compensation

irrespective of whether or not it is payable to Defendant or to Defendant’s family or

associates. Id.

       3.         On or about June 5, 2017, Defendant’s parents created an online “GoFundMe”

fundraising platform entitled the “Reality Winner & Family–Relief Fund” to raise awareness

of and advocate for Defendant in the public arena. The campaign solicited and received

monetary donations until its termination on or about September 4, 2018.
      Case 1:17-cr-00034-JRH-BKE Document 329 Filed 11/29/18 Page 2 of 3



       4.        A total of $4,147.19 was raised between the entry of Defendant’s plea

agreement on August 23, 2018 and the termination of the fundraiser. Pursuant to the

assignment of compensation in Defendant’s plea agreement, counsel for the Defendant has

provided the United States Attorney’s Office for the Southern District of Georgia with a check

for $4,147.19.

       5.        To promote efficiency and best serve the interests of justice, the Government

now relinquishes all rights to the $4,147.19 at issue.

       Wherefore, the United States respectfully requests this Honorable Court to issue an

order directing the Clerk to deposit the $4,147.19 into the Registry of the Court. A proposed

order is attached for the Court’s consideration.

       This 29th day of November, 2018.

                                                         Respectfully submitted,

                                                         BOBBY L. CHRISTINE
                                                         UNITED STATES ATTORNEY

                                                          /s/ Mary Susan Fitzgerald
                                                          Mary Susan Fitzgerald
                                                          Assistant United States Attorney
                                                          Georgia Bar Number 787997




 22 Barnard Street, Suite 300
 Savannah, Georgia 31401
 Telephone: (912) 652-4422
 Facsimile: (912) 652-4991
 E-mail: mary.fitzgerald@usdoj.gov
     Case 1:17-cr-00034-JRH-BKE Document 329 Filed 11/29/18 Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 29, 2018, I served all of the parties in this case in

accordance with the notice of electronic filing (“NEF”) which was generated as a result of

electronic filing in this Court.


       This 29th day of November, 2018.

                                                   Respectfully submitted,

                                                   BOBBY L. CHRISTINE
                                                   UNITED STATES ATTORNEY

                                                   /s/ Mary Susan Fitzgerald
                                                   Mary Susan Fitzgerald
                                                   Assistant United States Attorney
                                                   Georgia Bar No.787997
